Opinion filed November 17,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-11-00323-CV
                                                    __________
 
                                IN
RE WAYNE ERNEST BARKER  

 
                                         Original
Mandamus Proceeding

 
                                            M E M O R A N
D U M   O P I N I O N
 
Relator, Wayne Ernest Barker, has filed a petition for writ of mandamus complaining of
Hon. Kenneth H. Keeling, Judge of the 278th District Court, with respect to
relator’s filing of a lawsuit under the Americans with Disabilities Act in
Walker County.  We dismiss for want of jurisdiction.
            Tex. Gov’t Code Ann. § 22.221(b)(1)
(West 2004) provides that each court of appeals for a court of appeals district
may issue all writs of mandamus, agreeable to the principles of law regulating
those writs, “against a . . . judge of a district or county court in the court
of appeals district.”  Walker County is not in the Eleventh Court of Appeals
District nor are Leon or Madison Counties, the other counties comprising the
278th District Court.  Tex. Gov’t Code
Ann. § 22.201(l) (West Supp. 2011); see Tex. Gov’t Code Ann. § 24.455  (West Supp.
2011).  Instead, these counties are in the Tenth Court of Appeals District.  See
Tex. Gov’t Code Ann. § 22.201(k)
(West Supp. 2011).  Therefore, we do not have jurisdiction to issue a writ of
mandamus against the Judge of the 278th District Court.
            Accordingly,
the petition for writ of mandamus is dismissed for want of jurisdiction.
            
                                                                                                PER
CURIAM
 
                                                                                                
November 17, 2011
Panel consists of:  Wright, C.J.,
McCall, J., and Kalenak, J.